DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 4/4/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Woehler does teach a rotation mechanism configured to rotate the cells accommodated in the wells, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 4/4/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter

Claims 1-13 are allowed.
The following is an Examiner’s statement of reasons for allowance: with respect to Claims 1-13, Examiner agrees with Applicant’s remarks filed on 4/4/2022 pages 2-6. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”


/ONEAL R MISTRY/Primary Examiner, Art Unit 2664